Allowance
The Examiner thanks the Applicant for the well-presented response. The Examiner appreciates the effort to carefully review the Office action, and make appropriate arguments and amendments.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Double Patenting
No double patenting rejection is appropriate. A Terminal Disclaimer was filed for U.S. Patent 9946527 in order to overcome the rejection for obviousness-type double patenting.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 10, and 16 are statutory because they generate a placement plan for deployment of a service within a data center, which is a practical application.



Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The allowability of the claims resides, at least in part, that the nearest prior art of record, Deepal (“Improving performance and availability of services hosted on iaas clouds with structural constraint-aware virtual machine placement”), Dhaval (“Techniques for virtual machine placement in clouds”), Kartik (“Task allocation algorithms for maximizing reliability of distributed computing systems”), Arnold (U.S. Patent Application Publication 20100031247, teaches co-location and anti-colocation constraints on application deployment), Franco (U.S. Patent Application Publication 20130042003, teaches affinity and anti-affinity rules on VM deployment), either alone or in combination with the prior art of record, does not teach or suggest a system, method, and medium, specifically including:
Regarding claim 1, “a group manager configured to cause the at least one processor to combine the affinity group and the anti-affinity group, based on the relative priority levels, to obtain a merged group of the APM instance,“ in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.
Regarding claim 10, “combining the affinity group and the anti-affinity group, based on the relative priority levels, to obtain a merged group of the APM instance,“ in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.
Regarding claim 16, “combine the affinity group and the anti-affinity group, based on the relative priority levels, to obtain a merged group of the APM instance,“ in combination 
It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is 571-272-7955. The examiner can normally be reached on M-F from 11 AM to 7:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
RG

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127